                                                                                            3/25/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 TERRI JABLONSKI,

                                Plaintiff,                       1:16-cv-05243 (ALC)

                       -against-                                 OPINION & ORDER
 SPECIAL COUNSEL, INC.,

                                Defendant.
ANDREW L. CARTER, JR., District Judge:

        Plaintiff Terri Jablonski brings suit against Special Counsel, Inc. alleging claims of

discrimination, retaliation, libel and breach of recordkeeping duties. See Third Am. Compl., ECF

No. 59. Before the Court is Plaintiff’s motion to strike all of Defendant’s affirmative defenses

and Defendant’s use of the term unintelligible throughout its Amended Answer. See Mot. Strike,

ECF No. 88. For the reasons set forth below, Plaintiff’s motion is GRANTED in part and

DENIED in part. Additionally, Plaintiff’s motion for sanctions is DENIED and Defendant is

GRANTED leave to amend its Amended Answer.

                                         BACKGROUND

        Beginning on August 2, 2013, Plaintiff, who at the time was 46 years old, applied via

various hiring websites to paralegal jobs available at the Defendant’s New York City, White

Plains and New Jersey locations. Third Am. Compl. ⁋ 49-59. Plaintiff alleges that individuals in

charge of paralegal recruiting at the Defendant failed to register her application or refer her to

clients. Id. ⁋ 70. On November 26, 2014, Plaintiff sent Defendant a letter requesting the names of

the individuals who were hired for the jobs she applied to and their respective ages. Id. ⁋ 71.

Plaintiff then alleges the Defendants entered the designation “NMQ” (not minimally qualified)

on her profile in attempt to punish her for sending the letter and prevent recruiters from hiring

her. Id. ⁋ 75.
       On April 6, 2015, Plaintiff filed a citizenship discrimination charge before the U.S.

Office of the Chief Administrative Hearing Officer (“OCAHO”). Id. ⁋ 100. Plaintiff alleges

Defendant responded to the OCAHO charge on June 8, 2015, explaining Plaintiff did not want

an interview. Id. ⁋ 77. Following this response, Plaintiff alleges the Defendant for the first time

mentioned Plaintiff lacked minimum qualifications. Id. Then, on June 22, 2015, Plaintiff sent

Defendant a letter, indicating her intent to file a Complaint under Title VII and the ADEA with

the EEOC. Id. During this time, Plaintiff continued to apply to paralegal positions, applying for

three positions from April to July of 2015. Id. ⁋ 77, 80. The Defendant rejected Plaintiff from

said positions, which remained opened thereafter. Id. 81. Ultimately the positions were filled by

individuals who Plaintiff alleges were less qualified and 20 years younger. Id. ⁋ 82‒99.

       Defendant includes the following eighteen defenses in its Amended Answer.

   •   FIRST DEFENSE: The Complaint fails to state a claim upon which relief may be
       granted.

   •   SECOND DEFENSE: Plaintiff has failed to exhaust her administrative remedies for
       some or all of her claims.

   •   THIRD DEFENSE: Plaintiff’s claims are barred by the doctrine of collateral estoppel.

   •   FOURTH DEFENSE: Plaintiff’s claims are barred by the doctrine of waiver.

   •   FIFTH DEFENSE: Some or all of Plaintiff’s claims are barred because any treatment of
       Plaintiff was at all times based on factors other than any protected characteristic or
       protected activity engaged in by Plaintiff.

   •   SIXTH DEFENSE: Some or all of Plaintiff’s claims are barred because any treatment of
       Plaintiff was at all times based on reasonable, legitimate and non-discriminatory reasons
       and these reasons cannot be shown to be pretext for discriminatory animus.

   •   SEVENTH DEFENSE: At all relevant times, Special Counsel engaged in good faith
       efforts to comply with the law.

   •   EIGHTH DEFENSE: Some or all of the relief sought by Plaintiff is barred because
       Special Counsel took no action with malice, bad faith or with willful or reckless
       indifference or disregard for any protected rights of Plaintiff.


                                                  2
   •   NINTH DEFENSE: Plaintiff suffered no damages attributable to any actions by Special
       Counsel.

   •   TENTH DEFENSE: Some or all of Plaintiff’s claims for damages are barred to the
       extent Plaintiff has failed to mitigate her alleged damages, her entitlement to which is
       expressly denied.

   •   ELEVENTH DEFENSE: Some or all of Plaintiff’s claims for damages should be denied
       to the extent she received wages and other income during the relevant time period.

   •   TWELFTH DEFENSE: Plaintiff is not entitled to attorneys’ fees, costs or expenses.

   •   THIRTEENTH DEFENSE: Plaintiff’s claims are barred to the extent they were not set
       forth in her administrative charge.

   •   FOURTEEN[TH] DEFENSE: Plaintiff’s claims are barred to the extent she failed to
       file an EEOC charge within 300 days of the alleged discriminatory or retaliatory actions.

   •   FIFTEENTH DEFENSE: Plaintiff’s claims for damages or relief are barred as they are
       speculative in nature.

   •   SIXTEENTH DEFENSE: All standards and criterion used by Special Counsel are job
       related and consistent with business necessity.

   •   SEVENTEENTH DEFENSE: Plaintiff’s claims are barred to the extent that there is no
       private right of action under the applicable statutes.

   •   EIGHTEENTH DEFENSE: Upon information and belief, in or about February 1999,
       Plaintiff was difficult during the interview process for potential assignment and in
       completing the paperwork required by a predecessor company to Defendant. Upon
       information and belief, in or about February 1999, the predecessor company also received
       a terrible reference as to Plaintiff’s work. Upon information and belief, on or about
       February 23, 1999, as a result these issues, the recruiter at Defendant’s predecessor
       company entered “NMQ (Not Minimally Qualified)” or an equivalent code as to
       Plaintiff’s Availability Status section in her candidate profile. Plaintiff’s candidate profile
       with the February 23, 1999 information was eventually incorporated into Defendant’s
       system for tracking candidates. Accordingly, some or all of Plaintiff’s claims are time
       barred by virtue of the applicable statutes of limitations.

Am. Answer at 11‒14.

                                   STANDARD OF REVIEW

       Rule 12(f) provides that a “court may strike from a pleading an insufficient defense or

any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f).


                                                 3
        In order to prevail on a motion to strike [an affirmative defense], a plaintiff must show
        that: (1) there is no question of fact which might allow the defense to succeed; (2) there is
        no question of law which might allow the defense to succeed; and (3) the plaintiff would
        be prejudiced by inclusion of the defense.

GEOMC Co. v. Calmare Therapeutics Inc., 918 F.3d 92, 96 (2d Cir. 2019) (quoting S.E.C. v.

McCaskey, 56 F.Supp.2d 323, 326 (S.D.N.Y. 1999)). The Second Circuit has recently clarified

the first factor, holding “the plausibility standard of Twombly applies to determining the

sufficiency of all pleadings, including the pleading of an affirmative defense,” such that a party

must “support [its] defenses with some factual allegations to make them plausible.” Id. at 98‒99.

However, the Second Circuit recognized that “applying the plausibility standard to any pleading

is a ‘context-specific’ task.” Id. at 98 (citations omitted); see also State St. Glob. Advisors Tr. Co.

v. Visbal, No. 1:19-CV-01719-GHW, 2020 WL 71162, at *15–25 (S.D.N.Y. Jan. 3, 2020).

Accordingly, in determining whether to apply plausibility standard or a relaxed version courts

should consider both (1) the limited period of time a pleader of an affirmative defense has

relevant to the pleader of the complaint; and (2) the “nature of the affirmative defense,” i.e.

whether factual support is readily available. Id. at 98.

                                           DISCUSSION

   I.      Motion to Strike

        As a preliminary matter, Plaintiff’s motion to strike is DENIED as to Defendant’s use of

the term “unintelligible.” Pursuant Rule 8(b)(5) “[a] party that lacks knowledge or information

sufficient to form a belief about the truth of an allegation must so state, and the statement has the

effect of a denial.” Fed. R. Civ. P. 8(b)(5).

           a. Eighth and Seventeenth Affirmative Defenses

        Although Plaintiff moves to strike all of Defendant’s affirmative defenses, Plaintiff’s

opening brief makes no arguments to support striking the eighth (bad faith) and seventeenth

                                                  4
defenses (no private right of action); so, the Court need not consider Plaintiff’s motion as to

those claims. 1 See Haley v. Teachers Ins. & Annuity Assoc. of Am., 377 F. Supp. 3d 250, n. 12

(S.D.N.Y. 2019) (citing See Bertuglia v. City of New York, 839 F.Supp.2d 703, 737 (S.D.N.Y.

2012)) (“Because the application of this exemption to the § 406(a)(1)(B) claim was raised for the

first time in the reply brief, the Court does not consider it.”). Because the moving party bears the

burden on a motion to strike, see GEOMC, 918 F.3d at 96, and Plaintiff fails to raise any

arguments in support of striking the eight and seventeenth affirmative defenses in her opening

brief, Plaintiff’s motion to strike is DENIED as to the eighth and seventeenth affirmative

defenses.

             b. The Second, Third, Fourth, Thirteenth, Fourteenth and Sixteenth
                Affirmative Defenses

         Defendant’s second (administrative exhaustion), third (collateral estoppel), fourth

(waiver), thirteenth (failure to include in administrative charge), fourteenth (failure to timely file

administrative complaint) and sixteenth (business necessity) affirmative defenses are subject to

the plausibility standard because they involve facts that should be known to the defendant. See

GEOMC Co., 918 F.3d at 98. However, Defendant fails to provide any factual support for the

aforementioned defenses; hence, Plaintiff satisfies the first factor. See Car-Freshner Corp. v.

Just Funky LLC, No. 519CV0289, 2019 WL 6270991, at *4‒*6 (N.D.N.Y. Nov. 25, 2019)

(finding Defendant had not plausibly pled equitable estoppel, waiver and good faith defenses

where the defendant did not provide any factual basis to support such defenses); see also Knight

MPIC Ventures, LLC v. Higginson, No. 18 CIV. 8126, 2020 WL 550654, at *7–8 (S.D.N.Y. Feb.

4, 2020) (granting a motion to strike affirmative defenses of waiver and estoppel where the



1
 Although the Eighth defense is listed in Plaintiff’s table of contents, Plaintiff does not make any arguments in the
body of her memorandum to support striking this defense.

                                                          5
defendant did not provide any evidence to support such a defense). By extension, because these

defenses are factually insufficient, Plaintiff has demonstrated prejudice, satisfying the third

factor. See GEOMC Co., 918 F.3d at 98–99; see also Car-Freshner Corp., 2019 WL 6270991, at

*3‒*10 (finding prejudice resulted where Defendant’s defenses were not plausibly alleged).

       Plaintiff additionally satisfies the second factor. The Second Circuit in GEOMC

confirmed, “the second factor identified in McCaskey needs no revision.” 918 F.3d at 98. As

such, “a motion to strike should not be used as an opportunity for the determination of disputed,

substantial questions of law.” E.E.O.C. v. Kelley Drye & Warren, LLP, No. 10 CIV. 655 LTS

MHD, 2011 WL 3163443, at *2 (S.D.N.Y. July 25, 2011) (quoting Salcer v. Envicon Equities

Corp., 744 F.2d 935, 939 (2d Cir.1984), vacated on other grounds, 471 U.S. 1098 (1986).

       Here, Defendant’s affirmative defenses do not raise disputed, substantial questions of

law. See e.g., Washington v. New York City Dep't of Educ., 740 F. App’x 730, 732 (2d Cir. 2018)

(citations and internal quotation marks omitted) (“The doctrine of collateral estoppel bars re-

litigation of a legal or factual issue that was previously decided where: (1) the issues in both

proceedings are identical, (2) the issue in the prior proceeding was actually litigated and actually

decided, (3) there was [a] full and fair opportunity to litigate in the prior proceeding, and (4) the

issue previously litigated was necessary to support a valid and final judgment on the merits.”);

Fowlkes v. Ironworkers Local 40, 790 F.3d 378, 384 (2d Cir. 2015) (citations and internal

quotation marks omitted) (“Exhaustion of administrative remedies through the EEOC is an

essential element of the Title VII ... statutory scheme[ ]; accordingly, it is a precondition to

bringing such claims in federal court.”); Lamberti v. Motorola Sols., Inc., 604 F. App’x 64, 65

(2d Cir. 2015) (citations and internal quotation marks omitted) (“Both Title VII and the ADEA

will permit enforcement of an employee’s waiver of statutory claims against his employer only if



                                                  6
the waiver is knowing and voluntary.”); Farren v. Shaw Envtl., Inc., 510 F. App’x 44, 46 (2d Cir.

2013) (plaintiff’s “failure to raise the disparate-treatment claim in his administrative complaint

precludes our consideration of that claim here.”); Gulino v. New York State Educ. Dep’t, 460

F.3d 361, 382 (2d Cir. 2006) (citation and internal quotations omitted) (“the defendant may rebut

a plaintiff's prima facie showing by demonstrat[ing] that the challenged practice is job related for

the position in question and consistent with business necessity.”); McPherson v. New York City

Dep’t of Educ., 457 F.3d 211, 213 (2d Cir. 2006) (citations omitted) (“Under Title VII and the

ADEA, a plaintiff can sue in federal court only after filing timely charges with the EEOC.”).

Further, because Defendant fails to plausibly allege any factual support for these defenses, the

Court cannot determine if any of the elements needed to prove such defenses have been satisfied.

See GEOMC Co., 918 F.3d at 98 (“[A]n affirmative defense is improper and should be stricken if

it is a legally insufficient basis for precluding a plaintiff from prevailing on its claims.”).

Plaintiff’s motion is therefore GRANTED as to these defenses.

            c. First, Fifth and Sixth Affirmative Defenses

        Defendant’s first (failure to state a claim), fifth (treatment based on other factors) and

sixth (treatment based on reasonable, legitimate and non-discriminatory reasons) affirmative

defenses are subject to the plausibility standard. Similar to the section above, these defenses

involve factual information likely readily available to the Defendant. Although the language of

these defenses are, as Plaintiff points out, boilerplate, there is sufficient factual support elsewhere

in Defendant’s Amended Answer, such that these defenses are plausibly pled. For example,

Defendant indicates Plaintiff received a negative job reference and that Plaintiff’s profile

included the NMQ designation. Such factual allegations are sufficient to put Plaintiff on notice

of Defendant’s rationale for not hiring her. Additionally, should Defendant succeed in



                                                   7
demonstrating that its failure to hire Plaintiff was based on reasonable, legitimate and non-

discriminatory reasons, Plaintiff’s discrimination and retaliation claims would fail. See

McDonnell Douglas Corp v. Green, 411 U.S. 792, 802‒04 (1973); see also Downey v. Adloox,

Inc., 789 F. App’x 903, 905 (2d Cir. 2019). Lastly, because the Court finds that the first, fifth and

sixth affirmative defenses are plausibly pled and would present legally valid defenses, Plaintiff

cannot demonstrate prejudice. As the Second Circuit explained in GEOMC Co. “[a] factually

sufficient and legally valid defense should always be allowed if timely filed even if it will

prejudice the plaintiff by expanding the scope of the litigation. A defendant with such a defense

is entitled to a full opportunity to assert it and have it adjudicated before a plaintiff may impose

liability.” 918 F.3d at 98 (citations omitted). Plaintiff’s motion to strike as to the first, fifth and

sixth defenses therefore is DENIED.

            d. Tenth and Eleventh Affirmative Defenses

        Defendant’s tenth (failure to mitigate) and eleventh (wages) affirmative defenses are

subject to a relaxed plausibility standard since the factual allegations necessary to support such

defenses are likely not readily available to Defendant. Accordingly, the fact that these defenses

appear to be conclusory is not fatal. Additionally, these defenses could succeed. Contrary to

Plaintiff’s position, failure to mitigate and reduction in damages due to wages defenses apply in

the context of failure to hire claims. See e.g., Halpert v. Manhattan Apartments, Inc., No. 04

CIV. 1850, 2011 WL 5928782, at *4 (S.D.N.Y. Nov. 29, 2011); see also United States v. City of

New York, 847 F. Supp. 2d 395, 426–27 (E.D.N.Y. 2012). Because these defenses are legally

valid, the Court finds Plaintiff fails to establish prejudice. Accordingly, Plaintiff’s motion to

strike the tenth and eleventh defense is DENIED.

            e. Eighteenth Affirmative Defense



                                                    8
       Defendant’ eighteenth (statute of limitations) affirmative defense is subject to the

plausibility standard. As articulated in GEOMC, factual allegations necessary to support such

defenses are generally readily available to a defendant. 918 F.3d at 96. Additionally, there are no

substantial, disputed questions of law concerning the ADEA and Title VII’s statutes of

limitations such that Plaintiff satisfies the second element. “Plaintiffs asserting claims under Title

VII . . . [or] the ADEA . . . must first file a complaint with the Equal Employment Opportunity

Commission (EEOC) or an equivalent state agency within 300 days of the allegedly

discriminatory action.” Gindi v. New York City Dep’t of Educ., 786 F. App’x 280, 282 (2d Cir.

2019) (citations omitted). Further, within this Circuit, the statute of limitations accrues when a

plaintiff learns about the discriminatory conduct. See Zoulas v. New York City Dep’t of Educ.,

400 F. Supp. 3d 25, 49 (S.D.N.Y. 2019) (citations omitted) (“A claim of employment

discrimination under the ADEA accrues for statute of limitations purposes on the date the

employee learns of the employer’s discriminatory conduct”); Fitchett v. City of New York, No.

18 CIV. 8144, 2019 WL 3430726, at *6 (S.D.N.Y. July 30, 2019) (quoting Cornwell v.

Robinson, 23 F.3d 694, 703 (2d Cir. 1994)) (“Under Title VII, ‘a claim generally accrues once

the plaintiff knows or has reason to know of the injury which is the basis of his action,’ but the

continuing violation doctrine supplies an exception.”).

       Here, Defendant supports its statute of limitations defense with numerous factual

allegations, indicating that the NMQ designation was entered in Plaintiff’s profile by its

predecessor on February 23, 1999. However, Defendant fails to allege whether Plaintiff had

access to such information and more importantly, when Plaintiff learned about this designation.

As such, Defendant’s state of limitations defense is not plausibly plead and Plaintiff satisfies the

first element. Because these defenses are not plausibly pled, and by extension legally



                                                  9
insufficient, Plaintiff demonstrates sufficient prejudice, satisfying the third element. Plaintiff’s

motion to strike the eighteenth defense is therefore GRANTED.

            f. Seventh, Ninth, Twelfth and Fifteenth Affirmative Defenses

         Defendants seventh (good faith), ninth (damages causation), twelfth (attorneys’ fees) and

fifteenth (speculative damages) affirmative defenses appear to negate elements of Plaintiff’s

claims. The Court will thus treat these affirmative defenses as specific denials. See Sesto v.

Slaine, 171 F. Supp. 3d 194, 206 (S.D.N.Y. 2016) (“The affirmative defenses numbered 2, 20,

30, and 31 are converted to specific denials.”); Hudson Bay Master Fund Ltd. v. Patriot Nat’l,

Inc., No. 16 CIV. 2767, 2016 WL 6906583, at *8 (S.D.N.Y. Nov. 21, 2016) (citations omitted)

(“This Court, however, will not strike Defendants’ breach of contract defenses, but instead, treat

them as specific denials.”); see also Cent. New York Laborers’ Health v. JWJ Indus., Inc., No.

512CV1319, 2015 WL 12564221, at *15 (N.D.N.Y. Mar. 5, 2015) (citations omitted) (“These

defenses appear aimed at negating an element of plaintiffs’ claim of liability and their inclusion

is not prejudicial. . . . Thus, the Court cannot say there are no questions of fact or law that might

allow defendants to succeed. Accordingly, plaintiffs’ motion to strike the fifth, sixth and twelfth

affirmative defenses is denied.”). Plaintiff’s motion to strike is therefore DENIED as to

Defendant’s Seventh, Ninth, Twelfth and Fifteenth defenses.

   II.      Sanctions

         A party may be subject to sanctions under Rule 11 for making frivolous claims in a

pleading. Fed. R. Civ. P. 11(b) and (c). Rule 11(c) includes a safe harbor provision, which

provides a “motion for sanctions must be made separately from any other motion and must

describe the specific conduct that allegedly violates Rule 11(b).” Fed. R. Civ. P. 11(c)(2); see

also Star Mark Mgmt., Inc. v. Koon Chun Hing Kee Soy & Sauce Factory, Ltd., 682 F.3d 170,



                                                  10
175 (2d Cir. 2012) (citing Perpetual Sec., Inc. v. Tang, 290 F.3d 132, 142 n. 4 (2d Cir.2002))

(“The safe-harbor provision is a strict procedural requirement.”). Here, because Plaintiff makes

her motion for sanctions as a part of her motion to strike, Plaintiff’s motion must be DENIED.

   III.      Leave to Amend

          Pursuant to Federal Rules of Civil Procedure 15(a)(1) a party may amend a pleading,

including an answer without leave of court up to 21 days after service. See Fed. R. Civ. P.

15(a)(1). After that time has expired, any amendment requires the consent of the opposing parties

or leave of court. See Fed. R. Civ. P. 15(a)(2). Rule 15(a)(2) states “the court should freely give

leave when justice so requires.” Id. “The Court may deny leave to amend for “good reason,”

which normally involves an analysis of the factors articulated in Foman v. Davis, 371 U.S. 178,

182 (1962): undue delay, bad faith, futility of amendment, or undue prejudice to the opposing

party.” Khodeir v. Sayyed, 323 F.R.D. 193, 197 (S.D.N.Y. 2017). Here, Plaintiff has not

sufficiently demonstrated undue delay, bad faith, futility or undue prejudice. Accordingly,

Defendant is GRANTED leave to amend its Amended Answer. Defendant shall file a Second

Amended Answer on or before May 8, 2020.

                                          CONCLUSION

          For the reasons set forth above, Plaintiff’s motion to strike is GRANTED in part and

DENIED in part. Additionally, Plaintiff’s motion for sanctions is DENIED and Defendant is

GRANTED leave to amend its Amended Answer. Defendant shall file a Second Amended

Answer on or before May 8, 2020.

SO ORDERED

Dated:           March 25, 2020
                 New York, New York           ____________________________________
                                                    ANDREW L. CARTER, JR.
                                                    United States District Judge

                                                 11
